DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “wherein the interchangeable ornament is positioned to conceal the first and second fastening mechanisms and the non-functional ornamental section” does this occur when the interchangeable ornament is fastened to the non-functional ornamental section? Or 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “wherein the interchangeable ornament is thereby externally viewable in stead of the non-functional ornamental section”. Does this happen when the fasteners are attached or can the interchangeable ornament just by placed over the non-functional ornamental section. With the limitation “in stead” does this require removing the first nonfunctional ornamental section and replacing with the second fastening element and interchangeable ornament? It is unclear what is required to read on the claims, since the limitation is not directed to any interaction of the structural elements.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “whereby the substrate is externally viewable with one of the non-functional ornamental section of the interchangeable ornamental section”. Is this when one of the ornamental sections are fastened to the substrate? When would this occur? One could just place one ornamental section over another ornamental section to read on this limitation. It is unclear if applicant is trying to claim a structural relationship between the elements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (US 5,450,658).
In regard to claim 1, Hicks teaches a fastening element (12) in combination with a substrate (sock: 54b) selected from footwear, headwear and carrying bags (fastening element on a sock, which is footwear), wherein the fastening element is comprised of a non-functional ornamental section (housing member: 16 and column 5, lines 18-22) and a first fastening mechanism (magnet: 26b), the fastening mechanism (26b) further comprises a separate removable fastenable interchangeable ornament (sock: 54a) with a second fastening element (magnet: 26a), wherein the fastening element is non removable fixedly attached to a viewably exposed outer surface of the substrate (see figures 4-6 and column 3, lines 62-65), wherein the non-functional ornamental section (16) is externally visible and conceals the first fastening mechanism (26b) (see figure 1-6) and wherein the first fastening mechanism (26b) is configured to cooperatively be removably fastened to the second fastening mechanism (magnet: 26a) of an interchangeable ornament (54a), wherein the interchangeable ornament (54a) conceals the first and second fastening mechanisms (26a, 26b) and the non-functional ornamental section (14: .  


    PNG
    media_image1.png
    297
    483
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham (US 10,633,787).
In regard to claim 1, Pham teaches a fastening element in combination with a substrate (sock: 102a/102a’) selected from footwear, headwear and carrying bags (fastening for socks, which are footwear), wherein the fastening element (114a, 110a’) is comprised of a non-functional ornamental section (tag: 110a or 110a’) and a first fastening mechanism (snap: 114a), the fastening element further comprises a separate removably fastenable interchangeable ornament (tag: 110b’) with a second fastening mechanism (snap: 114b), wherein the fastening element (114a’, 110a’) is non removably fixedly attached to a viewably exposed outer surface of the substrate (110a’ is stitched to an exposed surface of the sock: figures 2-3 and 6-9; column 5, lines 20-29), wherein the non-functional ornamental section (110b’) is externally visible and conceals the first fastening mechanism (figure 7 details that 110b can be placed to cover 110a to conceal the snap 114a) and wherein the first fastening mechanism (114a) is configured to cooperatively be removably fastened to a second fastening mechanism (114b) of an interchangeable ornament (110b’), wherein the interchangeable ornament (110b’) is positioned to conceal the first and second fastening mechanisms (figure 7 shows concealment of snaps 114a’, 114b’) and the non-functional ornamental section (110b’: see figure 7) and wherein the interchangeable ornament (110b’) is thereby externally visible on the viewably exposed outer surface of the substrate in viewable stead of the non-functional ornamental section (see figure 7), whereby the substrate is externally viewable with one of the non-functional ornamental section or the interchangeable ornament (sock is capable of being placed such that the substrate sock is visible when the fasteners are attached together). 
  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 10,633,787) in view of Fromm (US 2008/0271348).
Pham teaches a fastening element as described above in claim 1. The first and second fastening mechanisms of Pham are complementary fasteners with a male and female portion. Further, Pham teaches that the fastening type can vary according to design criteria of a particular implementation (see column 5, lines 52-67 through column 6, lines 1-2). However, Pham fails to teach the first and second fastening mechanism being engaging, protruding, and recessed detent co-fitting fasteners.
 In regard to claim 3, Fromm teaches complementary first and second fastening mechanisms (fastening 20, including portion 40 and 30), wherein the first fastening mechanism comprises releasable engaging, protruding and recessed detent elements for releasable 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the complementary fasteners of Pham with co-fitting engaging, protruding, and recessed detent fastening elements as taught by Fromm, since the fasteners of Pham being co-fitting engaging, protruding and recessed fastening elements would provide a fastener that securely fastens while maintaining a flat profile that is less likely to protrude uncomfortably into the wearer during use. Applicant’s invention, Pham, and Fromm are all in the same field of endeavor teaching decorative attachments for footwear.
  
 	In regard to claim 4, the combined references teach wherein the detent elements of the first fastening mechanism, are hidden from external view by the ornamental section and wherein the detent elements of the first fastening mechanism are laterally accessed by the co-fitting detent structure of the second fastening mechanism of the interchangeable ornament (Pham teaches the fastening mechanism being hidden from external view by the ornamental section while Fromm teaches the detent first and second laterally accessed fastening elements: see Figures 3 and 4 of Fromm and Figures 2-3 and 8-9 of Pham with the ornamental section 110 covering the fastening element 114).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the complementary fasteners of Pham with co-fitting engaging, protruding, and recessed detent fastening elements as taught by Fromm, since the fasteners of Pham being co-fitting engaging, protruding and recessed fastening elements would provide a fastener that securely fastens while maintaining a flat profile that is less likely to protrude .

Response to Arguments
Applicant's arguments filed 04/07/21 have been fully considered but they are not persuasive.
Applicant remarks that neither of Hicks (US 5,450,658) or Pham (US 10,633,787) teach the concealment effected with positioning of the interchangeable ornament in stead of the original ornamental section whereby the substrate is viewable with one of the ornamental section or interchangeable ornament as amended into claim 1.
Hicks has been applied differently to the claims than in the last office action. Hicks has been interpreted so that the sock 54a is the interchangeable ornament, which reads on the amended limitation as detailed above. 
Pham teaches the interchangeable ornament (110b’) being externally visible on the viewably exposed outer surface of the substrate (sock attached to ornament 110a’) in viewable stead of the non-functional ornamental section (as illustrated in figure 7) and wherein the sock attached to the ornamental section is externally viewable with one of the non-functional ornamental section or the interchangeable ornament (sock associated with 110a’ is visible when no interchangeable ornament is provided and sock 110a’ is capable of being visible when sock/interchangeable ornament (opposite sock) is arranged such that the sock associated with 110a’ is visible when the fasteners are attached together).
Therefore, Hicks and Pham teach all of the claimed limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732